         Case 1:19-cv-01583-AWI-SKO Document 34 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9        NORTHFIELD INSURANCE COMPANY,                             Case No. 1:19-cv-1583-AWI-SKO

10                              Plaintiff,                          ORDER CONTINUING SETTLEMENT
                                                                    CONFERENCE
11                 v.
12
          TILTED TURTLE ENTERTAINMENT,
13        LLC, et al.

14                       Defendants.
          _____________________________________/
15

16

17

18              Pursuant to the stipulated request of the parties (Doc. 33), the Court hereby CONTINUES

19 the Settlement Conference, currently set for March 11, 2021, to May 18, 2021, at 10:30 A.M. before
                                     1
20 Magistrate Judge Sheila K. Oberto. Prior to the Settlement Conference, Magistrate Judge Oberto

21 will hold a brief, telephonic discussion (“Pre-Settlement Telephonic Conference”) with counsel on

22 May 12, 2021, at 4:00 P.M. All other deadlines and requirements of the Order re: Settlement

23 Conference, entered July 31, 2020 (Doc. 24), remain in place.
   IT IS SO ORDERED.
24

25 Dated:          March 1, 2021                                              /s/   Sheila K. Oberto                   .
                                                                  UNITED STATES MAGISTRATE JUDGE
26
27

28   1
         The dates originally proposed by the parties could not be accommodated by the Court due to the press of business.
